DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 69, 71-73, 75-77, 79, 81, 83, 85 and 161-162 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 69, 162 and any claims dependent on them, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


	Claims 69 and 162 are toward “A dried product” having “a crispy texture”, comprising “less than 10% by mass” of “water” and “more than 80% by mass” of “comminuted constituents of at least one fruit variety”, wherein said “comminuted constituents of at least one fruit variety” are to have a consistency of puree. 
The term puree imparts a certain liquid content, in that a puree is in the form of being creamy or liquid, which typically has a water content of 70 to 90 %.
The pending Specification discusses that the starting material is pureed (0045, 0047, 0052, 0054, 0057, 0059) in step 120 (see Fig. 1) to produce a moist mass (0051) having the consistency of a puree. This occurs prior to steps of pre-drying (step 140 of Fig 1) (para. 0078) to a moisture content of 35-60% (0079) and drying (step 170 of fig. 1)(para. 0085) with one or two drying steps (0096) to a moisture content of below 10 mass% (0096).
The Disclosure is clear that “the degree of comminution (e.g. pureeing) does not appear to have any considerable influence on properties of the herein-described dried products such as crispiness, texture, volume increase (expansion) or flavor” (0055).
Since the claims are toward the final product made, a crispy dried product having a water content of less than 10 mass%, there is no support for said final product comprising more than 80 mass% of at least one fruit that has the consistency of a puree, therefore such a claim is New Matter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69, 162 and any claims dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claims 69 and 162, “the proportion” has no antecedent basis as a proportion was not previously recited in the claim. There is a similar problem with “the water”.
	Claims 69 and 162 are toward “A dried product” having “a crispy texture”, comprising “less than 10% by mass” of “water” and “more than 80% by mass” of “comminuted constituents of at least one fruit variety”, and then requires that said fruit comprises a consistency of puree. It is unclear as to how a dried crispy product having less than 10% water also has more than 80% of a puree, because a puree by definition is cooked food that has been ground/blended to the consistency of a creamy paste or liquid.  Therefore the claimed puree consistency contradicts the claim of a dried crispy product and it is unclear as to such a feat is achieved, wherein a dried crispy product also comprises more than 80% of a creamy paste or liquid.  The claim is missing a critical element that explains how this is accomplished, and therefore unclear. 

Claim Interpretation
With regard to the prior art, claim 69 encompasses:
	A dried product made from pureed fruit, comprising:
more than 80% by mass of a comminuted constituents of at least one fruit variety, 
less than 10 mass% water;
a crispy texture; and 
an average pore diameter of from 15 to 400 micrometers.

With regard to the prior art, claim 162 encompasses:
a product, comprising:
	a dried product made from pureed fruit, comprising:
more than 80% by mass of a comminuted constituents of at least one fruit variety, 
less than 10 mass% water;
a crispy texture; and 
an average pore diameter of from 15 to 400 micrometers;
	wherein the intended use of the product comprises:  a cereal additive, cereal bar, additive for granola yoghurt, salad crouton, powder, granulate for producing drinks, chocolate filler, praline filling, sausage filler, or baking additive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69, 71-73, 75-77, 85 and 161-162 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (6,027,758) in view of Rahman and Zheng.
Rahman: TOWARD PREDICTION OF POROSITY IN FOODS DURING DRYING: A BRIEF REVIEW; Copyright C 2001 by Marcel Dekker, Inc.

Zheng: Analysis of Puffing Characteristics Using a Sigmodal Function for the Berry Fruit Snack Subjected to Microwave Vacuum Conditions; Drying Technology: An International Journal; College of Engineering, Northeast Agricultural University , Harbin , China Published online: 17 Feb 2012.

Independent claim 69
McHugh teaches a product, comprising a dried product made from pureed fruit (3, 63+)

Fruit constituents
McHugh teaches the dried fruit product, comprises from 70 up to 100 % fruit (ref. clm. 1), wherein the fruit was pureed (3, 63+) which encompasses the claim of more than 80% by mass of a comminuted constituents of at least one fruit.

McHugh teaches that the fruit includes mixtures thereof, which shows that more than one type may can be used (ref. clm. 4).


As for the fruit being of specific varieties, McHugh teaches the use of yellow cling peaches (Ex. 1).

Water content
McHugh does not provide a general teaching of moisture content, however, provides three examples all having about 6 %, which encompasses the claim of less than 10 mass% water.

Texture
McHugh teaches the finished product is dry, with a low moisture content (as discussed above). McHugh further teaches that the texture is result effective based on the drying temperature, wherein as the temperature increases to above 100 °C, the texture changes to a light, puffed crisp, puffed state and when the temperature decreases to below 100 °C  the texture is soft and dense (4, 52+), wherein a crispy texture is provided, as claimed.

Pore diameter
McHugh does not discuss the pore size of the dry, puffed, crisp fruit product.
Rahman also teaches methods of drying foods, and further provides that the pore size thereof is a function of the moisture content (Fig. 1 and discussion thereof).



Zheng also teaches methods of making dry, puffed, crisp fruit products (ab.); and further provides they have a pore size (see measure of Porosity section, and searching on key term “pore” throughout).
Zheng teaches that a decrease in moisture content increases hardness, wherein as moisture evaporation increases pore sizes change from large sizes into uniform, slim (i.e. small) sizes (1st full sentence on pg. 504).
Therefore it is the examiners position that both process parameters of moisture content and pore size are known result effective variables, when moisture content is higher, pore size is larger and when moisture content is lower, pore size is smaller. 
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the pore size used in the process of McHugh in view of the combination of Rahman and Zheng, through routine experimentation, to impart the desired pore size associated with dry, puffed, crisp fruit products, including an average pore diameter of from 15 to 400 micrometers, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  

It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Independent claim 161
Claim 161 is the product of claim 69, in the form of a product by process claim, however, in this case, the modified teaching makes obvious the product claimed, therefore the methods steps make no patentable distinction over the product.
Further attention is directed to In re Thorpe and cases cited therein, which are considered in point in fact situation of this specific instant case.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Independent claim 162
	Claim 162 differs from claim 69 in that it also comprises the intended use of the product comprises:  a cereal additive, cereal bar, additive for granola yoghurt, salad crouton, powder, granulate for producing drinks, chocolate filler, praline filling, sausage filler, or baking additive.
It would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including: a cereal additive, cereal bar, additive for granola yoghurt, salad crouton, powder, granulate for producing drinks, chocolate filler, praline filling, sausage filler, or baking additive.

Further, McHugh teaches that said products including: The restructured fruit and vegetable products are to be eaten out-of-hand as confectionery items or incorporated into baked, canned and/or frozen foods, such as cereals, cookies, cakes, fruit cocktails and ice creams (ab.).  

Dependent claims
As for claim 71, McHugh teaches the use of a temperature of over 100 °C for a crisp texture (discussed above), which imparts a temperature that is above fruit starch gelatinization (65 to 70 °C).  Given fruit has an average of about 12 percent starch cells, this means that the process of McHugh results in a product wherein less than 90% of the cells of the constituents of the at least one fruit variety are intact.
The examiner takes Official Notice that said starch cells and their gelatinization temperatures would be commonly known to those in the art of making fruit products.   

As for claim 72, it would be reasonable to expect that a similar product would have similar properties, including wherein the dried product comprises a surface, the surface of the dried product having a lightness value in the L*a*b* color space with a standard deviation of less than 10, as claimed.  





As for claim 73, it would be reasonable to expect that a similar product would function similarly, including wherein the crispy texture of the dried product has at least 5 peaks, and wherein at least 3 of the at least 5 peaks have a peak height of at least 5% of the height of the maximum peak in a force-time chart according to the Liu method.  

As for claim 75, McHugh teaches the use of up to 100 % of fruit puree, which provides that the dried product does not comprise a separately added binding material.  

As for claim 76, McHugh teaches that the at least one fruit variety including:  peach (Ex. 1-3), cranberry, raspberry, banana, strawberry and pear (5, 28+); and further provides the use of any type of fruit of vegetable alone or in combination (5, 28+). 
Further, it would be reasonable to expect that any type of fruit or vegetable, alone or in combination would encompass and make obvious commonly known types, including: pineapple, chokeberry, banana, date, strawberry, goji berry, raspberry, blueberry, blackberry, kiwifruit, melon, fig, peach, apricot, grape, physalis, currant, grapefruit, orange, lime, lemon, coconut, pear, acerola, mandarin, cherimoya, dragon fruit, pomegranate, guava, rosehip, cherry, lychee, mango, passion fruit, mirabelle, plum, cranberry, sea buckthorn, quince, gooseberry, acai, elderberry, papaya lucuma, and any combination of two or more of these.  




As for claim 77, McHugh teaches that any type of fruit of vegetable alone or in combination, including: carrot, corn and pepper (5, 28+). 
Further, it would be reasonable to expect that the use of any type of fruit or vegetable, alone or in combination would encompass and make obvious commonly known types, including: avocado, pumpkin, carrot, tomato, zucchini, onion, garlic, curcuma, beetroot, potato, pepper, spinach, corn, artichoke, eggplant, cucumber, radish, leek, yam, cauliflower, broccoli, red cabbage, white cabbage, snap peas, fresh peas, beans, fennel, ginger, kohlrabi, parsnips, rhubarb, Brussel sprout, black salsify, celery, Chinese cabbage, mache, rocket, chard, chicory, kale, lettuce, iceberg lettuce, maca, sprouts, mushrooms, chili peppers, olives, and combinations thereof.  

As for claim 85, McHugh teaches that the sheet form of such a dried fruit product is highly acceptable (2, 54+), which encompasses the claim of a sheet shape.
McHugh also discusses the use of said products having a thickness of 80% of 10 mm and 15 mm high (6, 31+), which amounts to 8 mm and 12 mm, which encompasses the claim of about 3 to 15 mm for the thickness of the product.







Claims 79, 81 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (6,027,758) in view of Rahman and Zheng, as applied to claims 69, 71-73, 75-77, 85 and 161-162 above, further in view of Roberts (4,889,740).
McHugh does not discuss the use of at least one: spice, herb, and seed type, as claimed.	
Roberts also teaches methods of making crisp, dried, fruit products (ab., 1, 7+; 3, 9+; and 4, 23+) and further provides the use of:
at least one spice, including: cinnamon and caraway (as in claim 79); 
at least one herb, including: basil or oregano, as in claim 81; and
at least one seed type, including: poppy seed, as in claim 83;
for the benefit of adding flavor, aroma, and color to the final product (10, 25+). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making crisp, dried, fruit products, as the modified teaching above, to include the use of at least one: spice, herb, and seed type, as claimed, because Roberts illustrates that the art finds the use of such ingredients as being suitable for similar intended uses, including making crisp, dried, fruit products (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and Roberts also provides benefits to such ingredients, including adding flavor, aroma, and color to the final product.
	
Response to Arguments
It is asserted, that claims 69 and 162 are allegedly unclear for reciting "the one fruit variety" since the previous limitation recites "at least one fruit variety." Claim 69 is amended herein so that line 3 of the claim recites "the at least one fruit variety." Applicant asserts that claim 69 is clear and withdrawal of the rejection respectfully is requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that claim 85 allegedly has insufficient antecedent basis for the term "wherein the mass comprises the shape of a sheet" in line 2. Claim 85 is amended herein by replacing the term "mass" with "comminuted constituents," which has antecedent basis in claim 69. Withdrawal of this rejection respectfully is requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that on pages 5-6 of the Office Action, the Examiner states: 
Li et al. teach a dried fruit product that is substantially identical to the claimed product, the dried fruit product of Li et al. would have been expected to satisfy the claim limitations for the dried fruit. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
Li is directed to a puffed vegetable/fruit crisp chip that uses fruit and vegetable slices and a microwave vacuum puffing technique. Li at Summary. As stated throughout Li, the raw material (fruit or vegetable) is cut into slices after selecting the appropriate fruit or vegetable. Selecting the appropriate fruit or vegetable is an important part of the process. As Li describes, using apples as an example (see, e.g., Fig. 1 and the description of Fig. 1), the appropriate fruit is fresh with a complete shape that is mature and evenly sized; the fruit must not be damaged or be rotten. After selecting the appropriate fruit for slicing, the "look" of the slices is "protected" before the microwave vacuum puffing process is undertaken. In other words, Li utilizes undamaged fruits and vegetables and further preserves this "look" before making the final product. 
The instantly claimed products differ from the products disclosed in Li. As amended, instant claim 69 recites: 69. A dried product made from fruit, the dried product comprising comminuted constituents of at least one fruit variety, First Named Inventor Peter Eisner Attorney Docket No.: 36985-0006US 1wherein the comminuted constituents of the at least one fruit variety have the consistency of a puree, wherein the proportion of comminuted constituents of the at least one fruit 
variety in the dried product is more than 80% by mass, wherein the water content of the dried product is less than 10% by mass, wherein the dried product comprises a crispy texture, and wherein the dried product comprises an average pore diameter of from 15 
to 400 micrometers. Thus, the dried product of the instant claims as amended herein comprises comminuted constituents of at least one fruit variety, where the comminuted constituents have the consistency of a puree. 

Thus, the product of Li is clearly different from the instantly claimed product. 
The consistency of the moist mass/constituents used in the instantly claimed dried product is an important factor in achieving the desired texture of the final dried product. As described in the instant specification, the homogenous, crispy texture of the instantly claimed product is a characteristic that is achieved when using pure or mixed and finely comminuted puries as raw material. See, e.g., specification at page 39, lines 5-8. Not only does the use of a finely comminuted pur6e provide the desired texture in the final product, but it also allows for the use of fruit that would not be desirable in the dried products of Li. For example, the specification describes this particular advantage, along with several others, at page 5, line 23 to page 6, line 2 (emphasis added): 
First Named Inventor Peter Eisner Attorney Docket No.: 36985-0006US 1 
Application No. 15/580,251 Client Ref.: IVV-14 F55723 US (BDF) 
Filed December 6, 2017 Page 12of15	Comminution and homogenization of fruit constituents allows the use of fruit, the external appearance of which would no longer be sufficiently appealing for the retail industry. As a result, there is, firstly, no need for specific selection of the starting materials; secondly, costs can be reduced. At the same time, comminution and homogenization also lead to homogenization of properties with respect to taste and color in the herein-described dried product. Furthermore, comminution allows more variable or more homogeneous shaping, while the process conditions, for example in the pre-drying or in the microwave drying (puffing), have a more uniform effect on the homogenized mass composed of fruit constituents. Thus, it is possible overall to minimize losses and to utilize available foodstuffs more efficiently. 
The specification further states that "it is possible to advantageously use fruit with a high degree of ripeness." Specification at page 10, lines 22-24. Li does not offer this advantage and, in fact, discourages the use of fruit that is damaged or rotten and describes that preserving the "look" of the fruit is a part of the process. 
Accordingly, the Examiner's allegation that Li's dried fruit product is substantially identical to the instantly claimed product and would have been expected to satisfy the claim limitations for the dried fruit (citing In re Best) is incorrect. The instantly claimed product and the product of Li are not identical or even substantially identical in structure or composition, nor are they produced by identical or substantially identical processes. This is particularly true given the fact that, as discussed above, there is a clear difference between a comminuted fruit component and a sliced fruit component. Moreover, there is no suggestion anywhere in Li that a dried product should include a comminuted fruit component having the consistency of a much less where the 
	In response, please note the 112(a) and 112(b) rejections that said amendment, “wherein the comminuted constituents of the at least one fruit variety have the consistency of a puree” is both New Matter and unclear as to how a dried, crisp product having a water content of less than 10% can comprising more than 90 % of fruit can possibly have a puree which by definition has a creamy or liquid structure with 70 to 90 % moisture content. 
Because of said rejection and that the claims are unclear, they were interpreted to encompass a dried product made from pureed fruit…   Please see the modified rejection above, which was necessitated by said amendments.Application No. 15/580,251 Client Ref.: IVV-14 F55723 US (BDF)

It is asserted, that the Falquerho reference does not apply to the claimed product.
In response, please see the modified rejection above, which does not apply said reference, however, was necessitated by claim amendments.Application No. 15/580,251 Client Ref.: IVV-14 F55723 US (BDF)

It is asserted, that Application No. 15/580,251 Client Ref.: IVV-14 F55723 US (BDF) Li, fails to teach or suggest dried products containing pores with an average diameter of 15 to 400 micrometers. 
In response, please see the modified rejection above, which does not apply said reference, however, was necessitated by claim amendments.Application No. 15/580,251 Client Ref.: IVV-14 F55723 US (BDF)

It is asserted, that Roberts does not remedy the deficiencies of Li. 
In response, please see the modified rejection above, which was necessitated by claim amendments.Application No. 15/580,251 Client Ref.: IVV-14 F55723 US (BDF)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793